                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2   TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                          IN THE UNITED STATES DISTRICT COURT

                                                                   11                                 FOR THE DISTRICT OF NEVADA

                                                                   12                                                   -*-
ALVERSON TAYLOR & SANDERS




                                                                   13 STEPHANIE WOODWARD,                                     Case No. 2:19-cv-00019-APG-CWH
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14             Plaintiff,                                    JOINT STIPULATION AND ORDER
                                                                                                                                EXTENDING DEFENDANT TRANS
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                        v.                                                      UNION LLC’S TIME TO FILE AN
                                                                   16                                                           ANSWER OR OTHERWISE
                                                                      EQUIFAX INFORMATION SERVICES, LLC,                        RESPOND TO PLAINTIFF’S
                                                                   17 EXPERIAN INFORMATION SOLUTIONS,                           COMPLAINT (FIRST REQUEST)
                                                                   18 INC., TRANSUNION, LLC, AND WELLS
                                                                      FARGO HOME MORTGAGE,
                                                                   19
                                                                               Defendants.
                                                                   20

                                                                   21
                                                                               Plaintiff Stephanie Woodward (“Plaintiff”) and Defendant Trans Union LLC (“Trans
                                                                   22
                                                                        Union”), by and through their respective counsel, file this Joint Stipulation Extending Defendant
                                                                   23
                                                                        Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   24

                                                                   25          On January 3, 2019, Plaintiff filed her Complaint. The current deadline for Trans Union to

                                                                   26   answer or otherwise respond to Plaintiff’s Complaint is January 25, 2019. Trans Union requests
                                                                   27   additional time to locate and assemble the documents relating to Plaintiff’s claims and Trans Union’s
                                                                   28

                                                                                                                         1                                  KB/26029
                                                                    1   counsel will need additional time to review the documents and respond to the allegations in
                                                                    2   Plaintiff’s Complaint.
                                                                    3
                                                                               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    4
                                                                        respond to Plaintiff’s Complaint up to and including February 15, 2019. This is the first stipulation
                                                                    5

                                                                    6   for extension of time for Trans Union to respond to Plaintiff’s Complaint and is sought in good faith

                                                                    7   and not for purposes of delay.

                                                                    8          Plaintiff and Trans Union have also agreed to conduct the Rule 26(f) conference at the
                                                                    9
                                                                        earliest convenience of both parties even if that date falls prior to the deadline stipulated to above.
                                                                   10
                                                                        Dated this 23rd day of January, 2019
                                                                   11

                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                        ALVERSON TAYLOR & SANDERS                             KNEPPER & CLARK, LLC HAINES &
                                                                   13                                                         KRIEGER, LLC
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14   //S// Trevor R. Waite                                 //S// Miles N. Clark
                                                                        Kurt Bonds                                            Matthew I. Knepper, Nevada Bar No. 12796
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                        Nevada Bar No. 6228                                   Miles N. Clark, Nevada Bar No. 13848
                                                                   16   Trevor Waite                                          10040 W. Cheyenne Ave., Suite170-109
                                                                        Nevada Bar No. 13779                                  Las Vegas, NV 89129
                                                                   17   6605 Grand Montecito Pkwy, Suite 200                  Telephone: (702) 825-6060
                                                                   18   Las Vegas, NV 89149                                   Facsimile: (702) 447-8048
                                                                        Telephone: (702) 384-7000                             Email: matthew.knepper@knepperclark.com
                                                                   19   Facsimile: (702) 385-700                              Email: miles.clark@knepperclark.com
                                                                        kbonds@alversontaylor.com                             and
                                                                   20   twaite@alversontaylor.com                             David H. Krieger, Nevada Bar No. 9086
                                                                   21   Counsel for Trans Union LLC                           8985 S. Eastern Avenue, Suite 350
                                                                                                                              Henderson, NV 89123
                                                                   22                                                         Telephone: (702) 880-5554
                                                                                                                              Facsimile: (702) 383-5518
                                                                   23                                                         Email: dkrieger@hainesandkrieger.com
                                                                                                                              Counsel for Plaintiff
                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28

                                                                                                                          2                                  KB/26029
                                                                    1
                                                                                                                                         ORDER
                                                                    2
                                                                                   The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                    3
                                                                        otherwise respond is so ORDERED AND ADJUDGED.
                                                                    4                      24            January
                                                                               Dated this ______ day of ______________________, 2019.
                                                                    5

                                                                    6

                                                                    7                                                                     UNITED STATES MAGISTRATE JUDGE
                                                                    8

                                                                    9
                                                                   10

                                                                   11
                                                                        \\atms-fs2\data\kurt.grp\CLIENTS\26000\26029\pleadings\Jt stip for Extension of time to respond to complaint.doc
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                           LAWYERS

                                           SUITE 200




                                                                   15

                                                                   16

                                                                   17

                                                                   18
                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28

                                                                                                                                              3                                            KB/26029
